 Case 19-30500         Doc 126    Filed 12/16/20 Entered 12/16/20 10:56:46           Desc Main
                                   Document     Page 1 of 7


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

 In re:

 HANKEY O’ROURKE ENTERPRISES,                                        Case No. 19-30500-EDK
 LLC,                                                                Chapter 11

           Debtor.

               OBJECTION TO FIRST AMENDED DISCLOSURE STATEMENT

          The United States, on behalf of its agency, the Small Business Administration ( “SBA”),

hereby files this objection (the “Objection”) to the First Amended Disclosure Statement (Doc. No.

124) (the “Disclosure Statement”) filed by the above-captioned debtor (the “Debtor”) pursuant to

section 1125 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 3017-1 of

the Local Bankruptcy Rules for the United States Bankruptcy Court, District of Massachusetts (the

“Local Rules”). The United States respectfully requests that the Court sustain its Objection and

enter an order denying approval of the Disclosure Statement as it does not contain adequate

information regarding a timeline for a sale or refinancing. In support of its Objection, the United

States submits the following:

                                        BACKGROUND

          1.     On June 21, 2019, the Debtor filed a bankruptcy petition under Chapter 11 of the

Bankruptcy Code.

          2.     On September 30, 2019, SBA filed a Proof of Claim [Claim No. 3-1]. The Proof

of Claim asserts a secured claim in the amount of $743,879.54 loan made to the Debtor to purchase

real estate located at 109 Stockbridge Road Great Barrington, MA 01230 [Claim No. 3-1]. (the

“Property”). Specifically, on May 23, 2008, Cove Bowling and Entertainment, Inc. executed and

delivered a note in the amount of $897,000.00 to SBA. Said note is secured by a mortgage on the

Property. The note and mortgage were given to secure a loan in which the SBA participated as part
 Case 19-30500        Doc 126     Filed 12/16/20 Entered 12/16/20 10:56:46           Desc Main
                                   Document     Page 2 of 7


of its nationwide 504 program. During the pendency of the Chapter 11 case, the SBA also provided

the Debtor with an Economic Injury Disaster Loan in the principal amount of $37,400.00 secured

by a security interest in the Debtor’s personal property.

       3.      During the first several months of the Chapter 11 case the SBA was receiving

adequate protection payments from the Debtor in the amount of $500 per month. In April 2020,

the Debtor requested a moratorium on such payments due to the COVID-19 pandemic. Doc. No.

68. On October 5, 2020 the Debtor requested permission to resume adequate protection payments

to the SBA in November. Doc Nos. 112 and 119.

       4.      On November 23, 2020, the Debtor filed a motion seeking to extend its time to file

an amended disclosure statement. Doc. No. 121. In the motion to extend the Debtor noted that it

had recently received a significant offer for its property and is currently negotiating with the

prospective buyer. The Debtor also noted that it had filed an application with a local lender for a

refinancing and is hoping to hear back shortly. The Debtor stated that either of these developments

would materially change the Debtor’s reorganization plans.

       5.      On December 2, 2020, the Debtor filed the Disclosure Statement and the First

Amended Plan of Reorganization (Doc. No. 123).              With respect to the SBA’s $743,879.54

mortgage claim, the Disclosure Statement provides the following:

               The Debtor believes that the SBA’s claim is fully secured. Specifically, the Debtor,
               in consultation with its broker, has continued to list the Property for sale at
               $2,100,000.00, and believes that to be an approximation of the actual value. The
               Debtor has recently received an offer for the Property and is in active negotiations
               with that party.

Disclosure Statement, p. 3.

       6.      With respect to the treatment of the SBA’s mortgage claim, the Disclosure

Statement provides:

                                                 2
 Case 19-30500         Doc 126    Filed 12/16/20 Entered 12/16/20 10:56:46            Desc Main
                                   Document     Page 3 of 7


               The creditor will retain its mortgage and collateral assignment of rents on the
               Debtor’s Property. Upon a sale of the Property … and after payment of
               administrative claims allowable under 11 U.S.C. § 506(c), and costs of sale, and
               after payment of IOFUS’ Class One claim, the remaining net proceeds will be
               remitted to the SBA in full satisfaction of its secured claim against the Debtor.
               While the Debtor believes that the Class Two Claim is fully secured, any amount
               not paid from the sale will be unsecured.

Id.

       7.      The Disclosure Statement does not provide a specific update on a potential

refinancing stating only that “the Debtor is seeking financing from several local lenders which, if

successful, would be sufficient to pay the Class One claim in full, and provide at least some

reduction of the Class Two claim.” Disclosure Statement, p. 7.

       8.      The Disclosure Statement also notes that the Debtor is investigating the feasibility

of subdividing a portion of its property for sale. Id.

THE DISCLOSURE STATEMENT FAILS TO PROVIDE ADEQUATE INFORMATION

       9.      Section 1125 of the Bankruptcy Code requires the Debtor to provide a disclosure

statement that contains adequate information to allow a hypothetical investor typical of the holders

or claims or interests of the relevant class to make an informed judgement about the plan. 11

U.S.C. § 1125(a)(1).

       10.     The Disclosure Statement fails to provide adequate information to the SBA

regarding the treatment of its mortgage claim. The Debtor has indicated that it has received a

significant offer for the purchase of the Property and that it has filed an application with a local

lender for refinancing. The Debtor alleged that either of these developments would materially

change their reorganization plan. However, the Debtor provides almost no information regarding

these two events in the Disclosure Statement.



                                                  3
 Case 19-30500        Doc 126     Filed 12/16/20 Entered 12/16/20 10:56:46            Desc Main
                                   Document     Page 4 of 7


       11.     Regarding the potential sale, the Debtor only states that it has recently received an

offer for the Property and is in active negotiations. The Debtor does not describe the stage of the

negotiations. For example, whether the parties are negotiating a term sheet, close to finalizing a

purchase and sale agreement or simple verbally discussing a potential sale. Further, the Debtor

does not provide a timeline for a sale process. The only thing close to a timeline mentioned in the

Disclosure Statement is the reference to the maturity of the IOFUS-FCC Holdings I, LLC first

mortgage on August 31, 2021. The Debtor does not indicate whether it is proposing that the

potential sale take place in connection with confirmation of a plan of reorganization or outside of

bankruptcy. In addition, the Disclosure Statement does not provide any information as to how the

Debtor is proposing to treat the SBA’s claim if the potential sale falls through.

       12.     With respect to the potential refinancing and the potential for subdividing the

Property for sale, the Disclosure Statement similarly fails to provide any timeline and does not

provide any information as to how the Debtor is proposing to treat the SBA’s claim if the Debtor

is unable to refinance or if subdividing a portion of the Property for sale is not feasible. The

Disclosure Statement also does not indicate whether any refinancing would take place inside or

outside of the Chapter 11 case.

       13.     Finally, the Disclosure Statement does not describe how or whether the Debtor will

make adequate protection payments to the SBA during any sale or refinancing process and does

not include any adequate protection payments to SBA in the proposed budget.




                                                  4
 Case 19-30500       Doc 126      Filed 12/16/20 Entered 12/16/20 10:56:46            Desc Main
                                   Document     Page 5 of 7


       WHEREFORE, the United States respectfully requests that the Court sustain its Objection

and enter an order denying approval of the Disclosure Statement.

                                                     Respectfully submitted,

                                                     UNITED STATES OF AMERICA
                                                     By its attorneys

                                                     ANDREW E. LELLING
                                                     United States Attorney

Date: December 16, 2020                       By:    /s/ Raquelle L. Kaye
                                                     RAQUELLE L. KAYE
                                                     Assistant United States Attorney
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     Tel. No. (617) 748-3403
                                                     raquelle.kaye@usdoj.gov


                         LOCAL RULE 3017-1(b) CERTIFICATION

        I, Raquelle L. Kaye, hereby certify that I complied with Local Bankruptcy Rule 3017-
1(b) by conferring with counsel for the Debtor on December 15, 2020. The parties are
endeavoring to resolve the issues set forth herein, but at this time were unable to resolve such
issues or eliminate any areas of dispute.




                                                 5
 Case 19-30500        Doc 126      Filed 12/16/20 Entered 12/16/20 10:56:46              Desc Main
                                    Document     Page 6 of 7


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

 In re:

 HANKEY O’ROURKE ENTERPRISES,                                          Case No. 19-30500-EDK
 LLC,                                                                  Chapter 11

          Debtor.

                                  CERTIFICATE OF SERVICE
        I, Raquelle L. Kaye, hereby certify that on December 16, 2020 I electronically filed the
foregoing document with the U.S. Bankruptcy Court for the District of Massachusetts by using
the CM/ECF system. The foregoing document will be electronically sent to the parties who are
currently on the list to receive e-mail notices in this case.

        I further certify that on December 16, 2020, I served a copy of the same by first-class
U.S. mail, postage pre-paid, to the parties or their counsel of record, inclusive of all creditors
required to be served by L R 1017-1(g). Such creditors are listed on the exhibit to this
Certificate of Service.

Date: December 16, 2020                                /s/ Raquelle L. Kaye
                                                       RAQUELLE L. KAYE




                                                  6
                 Case 19-30500             Doc 126      Filed 12/16/20          Entered 12/16/20 10:56:46     Desc Main
                                                     HankeyDocument
                                                            O’Rourke Enterprises,
                                                                             Page LLC7 of 7       Springfield
                                                     109 Stockbridge Road                         U.S. Bankruptcy Court
                                                     Great Barrington, MA 01230-1227              300 State Street, Suite 220
                                                                                                  Springfield, MA 01105-2925


Bay Colony Development Corp.                         Cove Bowling & Entertainment Inc.            IOFUS Holdings - I, LLC
230 Third Ave., 1st Floor                            109 Stockbridge Road                         5838 East Naples Plaza
Waltham, MA 02451-7552                               Great Barrington, MA 01230-1227              Long Beach, CA 90803-5039



Jonathan Hixon                                       Juanita O’Rourke                             Lyndsey E. Rowland, Esquire
Hackett Feinberg                                     27 Kibbe Point Road                          Starfield Smith PC
155 Federal Street, 9th Floor                        East Otis, MA 01029-4500                     1300 Virginia Drive, Suite 325
Boston, MA 02110-1610                                                                             Fort Washington, PA 19034-3223


PKHB                                                 Pattison, Koskey, Howe & Bucci, CPAs, P.C.   Thomas Hankey
Pattison, Koskey, Howe & Bucci, CPAs, P.             1 Hudson City Centre                         315 State Road
1 Hudson City Centre, Suite 203                      Suite 203                                    Great Barrington, MA 01230-1462
Hudson, NY 12534-2355                                Hudson, NY 12534-2355


Town of Great Barrington Tax Collector               U.S. Small Business Administration           United States Small Business Admin.
334 Main Street                                      10 Causeway Street, Room 265                 Boston District Office
Great Barrington, MA 01230-1802                      Boston, MA 02222-1093                        10 Causeway St., Room 265
                                                                                                  Boston, MA 02222-1047


Richard King                                         Steven Weiss
Office of the U. S. Trustee                          Shatz, Schwartz & Fentin, P.C.
446 Main Street                                      1441 Main Street
14th Floor                                           Suite 1100
Worcester, MA 01608-2361                             Springfield, MA 01103-1450
